DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,896,840 in view of Nakamura (U.S. Patent No. 7,696,067).
Instant Application 17/136,183
U.S. Patent No. 10,896,840
1. A method of increasing an adhesion of a dicing tape, the method comprising:
mounting the dicing tape to a frame;
adhering a substrate directly to the dicing tape through mounting the substrate to the dicing tape after the dicing tape is mounted to the frame;
heating the dicing tape after mounting the substrate at one or more temperatures for a predetermined period of time to increase 
removing one or more portions of the substrate through releasing the dicing tape from the one or more portions after heating the dicing tape.




2. The method of claim 1, further comprising at least partially singulating the substrate on the dicing tape after mounting and flipping the at least partially singulated substrate onto a second tape before heating the dicing tape.
3. The method of claim 1, wherein the one or more temperatures is a single temperature during the predetermined period of time.
4. The method of claim 1, wherein heating the dicing tape further comprises heating using a heating chuck.

6. The method of claim 1, wherein the one or more temperatures are less than 100 C.
8. A method of increasing an adhesion of a dicing tape, the method comprising:
mounting the dicing tape to a frame;
adhering a substrate directly to the dicing tape through mounting the substrate to the dicing tape after the dicing tape is mounted to the frame;
heating only the dicing tape and the substrate after mounting the substrate at one or more temperatures for a predetermined period of time to increase an adhesion of the dicing tape to the substrate through the heating of the dicing tape; and
removing one or more portions of the substrate through releasing the dicing tape from the one or more portions after heating the dicing tape.

the dicing tape after mounting and flipping the at least partially singulated substrate onto a second tape before heating the dicing tape.





10. The method of claim 8, wherein the one or more temperatures is a single temperature during the predetermined period of time.
11. The method of claim 8, wherein heating the dicing tape further comprises heating using a heating chuck.
12. The method of claim 8, wherein heating the dicing tape further comprises heating using two or more heating chucks.
13. The method of claim 8, wherein the one or more temperatures are less than 100 C.

mounting the dicing tape to a frame; 
adhering a substrate directly to the dicing tape through mounting the substrate to the dicing tape after the dicing tape is mounted to the frame; 
heating the dicing tape after mounting the substrate at one or more temperatures for a predetermined period of time to increase 
removing one or more portions of the substrate through releasing the dicing tape from the one or more portions; 
wherein the one or more temperatures is one of a temperature ramp up, a temperature ramp down, or any combination thereof during the predetermined period of time. 
2. The method of claim 1, further comprising at least partially singulating the substrate on the dicing tape after mounting and flipping the at least partially singulated substrate onto a second tape before heating the dicing tape. 
3. The method of claim 1, wherein the one or more temperatures is a single temperature during the predetermined period of time. 
4. The method of claim 1, wherein heating the dicing tape further comprises heating using a heating chuck. 


6. The method of claim 1, wherein the one or more temperatures are less than 100 C. 
7. A method of increasing an adhesion of a dicing tape, the method comprising: 
adhering a semiconductor substrate directly to dicing tape through mounting the semiconductor substrate to the dicing tape after mounting the dicing tape to a frame; 
heating the dicing tape after mounting the semiconductor substrate at one or more temperatures less than 100 C for a predetermined period of time to increase an adhesion of the dicing tape to the semiconductor substrate through the heating of the dicing tape; and 
removing one or more portions of the substrate through releasing the dicing tape from the one or more portions. 


9. The method of claim 7, wherein the one or more temperatures is one of a temperature ramp up, a temperature ramp down, or any combination thereof during the predetermined period of time. 
10. The method of claim 7, wherein the one or more temperatures is a single temperature during the predetermined period of time. 
11. The method of claim 7, wherein heating the dicing tape further comprises heating using a heating chuck. 
12. The method of claim 7, wherein heating the dicing tape further comprises heating using two or more heating chucks. 
This limitation is in claim 1



Regarding to claim 1, claim 1 of the U.S. Patent No. 10,896,840 does not disclose the removing one or more semiconductor die from the dicing tape is after heating the dicing tape. Nakamura teaches removing one or more semiconductor die from the dicing tape to is after heating the dicing tape (Fig. 8B, column 4, lines 1-4, heating the dicing tape; Fig. 11, column 4, lines 1-6, removing one or more semiconductor die after steps shown in Fig. 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified claim 1 of the U.S. Patent No. 10,896,840 in view of Nakamura to have the step of remove one or more semiconductor die from the dicing tape to be after the step of heating the dicing tape in order to secure the dies on the tape during sawing process, which happens before the removing step. 
Regarding to claim 8, claim 7 of the U.S. Patent No. 10,896,840 does not disclose the removing one or more semiconductor die from the dicing tape is after heating the dicing tape. Nakamura teaches removing one or more semiconductor die from the dicing tape to is after heating the dicing tape (Fig. 8B, column 4, lines 1-4, heating the dicing tape; Fig. 11, column 4, lines 1-6, removing one or more semiconductor die after steps shown in Fig. 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified claim 1 of the U.S. Patent No. 10,896,840 in view of Nakamura to have the step of remove one or more semiconductor die from the dicing tape to be after the step of heating the dicing tape in order to secure the dies on the tape during sawing process, which happens before the removing step. 


Claim Objections
Claim 15 is objected to because of the following informalities:
Claim 15 recites in last 2 lines “removing one or more semiconductor die from the dicing tape to after heating the dicing tape”. The word “to” before the word “after” should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (U.S. Patent No. 7,696,067).
Regarding to claim 1, Nakamura teaches a method of increasing an adhesion of a dicing tape, the method comprising:
mounting the dicing tape to a frame (Fig. 8A; column 7, lines 60-63, dicing tape T is mounted to frame F, the dicing tape includes adhesion layer 6);
mounting a substrate to the dicing tape after the dicing tape is mounted to the frame (Fig. 8A; column 7, lines 63-67, substrate 2 is mounted to dicing tape T, the substrate has backside surface 2b
heating the dicing tape after mounting the substrate at one or more temperatures for a predetermined period of time (column 8, lines 2-4);
increasing an adhesion of the dicing tape to the substrate through heating the dicing tape (column 8, lines 4-5); and
removing one or more portions of the substrate through releasing the dicing tape from the one or more portions after heating the dicing tape (Fig. 11, column 11, lines 2-6, each die is a portion of the substrate. One die are removed from the dies on dicing tape T through releasing the dicing tape T from the die. The removing step illustrated in Fig. 11 is after the heating step illustrated in Fig. 8).
Regarding to claim 2, Nakamura teaches at least partially singulating the substrate on the dicing tape after mounting and flipping the at least partially singulated substrate onto a second tape before heating the dicing tape (Fig. 8A, column 7, lines 10-15).
Regarding to claim 7, Nakamura the one or more portions of the substrate are semiconductor die (Fig. 11, column 8, line 11, semiconductor dies formed from semiconductor wafer).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 6 are rejectedNakamura et al. (U.S. Patent No. 7,696,067), as applied to claim 1 above.
Regarding to claim 3, Nakamura generally discloses the heating at a temperature of 80 to 200° C thereby adhered the substrate to the dicing tape (column 8, lines 3-4). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure a single temperature during the predetermined period of time in order to obtain a desired adhesion level, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007).
Regarding to claim 6, Nakamura generally discloses the heating at a temperature of 80 to 200° C thereby adhered the substrate to the dicing tape (column 8, lines 3-4). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the temperatures to be less than 100 C in order to obtain a desired adhesion level, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. Patent No. 7,696,067), as applied to claim 1 above, further in view of Adavikolanu (U.S. Patent No. 6,375,313).
Regarding to claim 4, Nakamura does not explicitly disclose heating the dicing tape further comprises heating using a heating chuck. Adavikolanu teaches heating using a heating chuck (column 4, lines 23-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakamura in view of Adavikolanu to use a heating chuck for heating the dicing tape in order to accurately control the temperature on the tape. 
Regarding to claim 5, Nakamura does not explicitly disclose heating the dicing tape further comprises heating using two or more heating chucks. Adavikolanu teaches heating using a heating chuck (column 4, lines 23-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakamura in view of Adavikolanu to use two or more heating chucks for heating the dicing tape in order to accurately control the temperature on the tape.
Claims 8-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (U.S. Patent No. 7,696,067).
Regarding to claim 8, Nakamura teaches a method of increasing an adhesion of a dicing tape, the method comprising:
mounting a semiconductor substrate to the dicing tape after mounting the dicing tape to a frame (Fig. 8A; column 7, lines 60-67, dicing tape T is mounted to frame F, the dicing tape includes adhesion layer 6, substrate 2 is mounted to dicing tape T, the substrate has backside surface 2b);
heating the dicing tape after mounting the semiconductor substrate at one or more temperatures for a predetermined period of time (column 8, lines 2-4); and
increasing an adhesion of the dicing tape to the semiconductor substrate through heating the dicing tape (column 8, lines 4-5);
removing one or more portions of the substrate through releasing the dicing tape from the one or more portions after heating the dicing tape (Fig. 11, column 11, lines 2-6, each die is a portion of the substrate. One die are removed from the dies on dicing tape T through releasing the dicing tape T from the die. The removing step illustrated in Fig. 11 is after the heating step illustrated in Fig. 8).
In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding to claim 9, Nakamura teaches at least partially singulating the substrate on the dicing tape after mounting and flipping the at least partially singulated substrate onto a second tape before heating the dicing tape (Fig. 8A, column 7, lines 10-15 and lines 63-65).
Regarding to claim 10, Nakamura generally discloses the heating at a temperature of 80 to 200° C thereby adhered the substrate to the dicing tape (column 8, lines 3-4). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure a single temperature during the predetermined period of time in order to obtain a desired adhesion level, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007).
Regarding to claim 13, Nakamura generally discloses the heating at a temperature of 80 to 200° C thereby adhered the substrate to the dicing tape (column 8, lines 3-4). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the temperatures to be less than 100 C in order to obtain a desired adhesion level, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955)
Regarding to claim 14, Nakamura the one or more portions of the substrate are semiconductor die (Fig. 11, column 8, line 11, semiconductor dies formed from semiconductor wafer).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al.  (U.S. Patent No. 7,696,067), as applied to claim 8 above, further in view of Adavikolanu (U.S. Patent No. 6,375,313).
Regarding to claim 11, Nakamura does not explicitly disclose heating the dicing tape further comprises heating using a heating chuck. Adavikolanu teaches heating using a heating chuck (column 4, lines 23-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakamura in view of Adavikolanu to use a heating chuck for heating the dicing tape in order to accurately control the temperature on the tape. 
Regarding to claim 12, Nakamura does not explicitly disclose heating the dicing tape further comprises heating using two or more heating chucks. Adavikolanu teaches heating using a heating chuck (column 4, lines 23-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakamura in view of Adavikolanu to use two or more heating chucks for heating the dicing tape in order to accurately control the temperature on the tape.
Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (U.S. Patent No. 6,979,593) in view of Nakamura et al. (U.S. Patent No. 7,696,067).
Regarding to claim 15, Kawakami teaches a method of increasing an adhesion of a dicing tape, the method comprising:
mounting only the dicing tape to a frame (Figs. 3-4, column 6, lines 55-65, wafer 3a is processed before being attached to the dicing tape 16, the dicing tape 16 was mounted into frame 17 before being attached to wafer 3a);
adhering a substrate directly to only the dicing tape after the dicing tape is mounted to the frame (Fig. 4, column 6, lines 61-65);
removing one or more semiconductor die from the dicing tape to after heating the dicing tape (Figs. 6(a)-(d), column 7, lines 31-35).
Kawakami does not explicitly disclose increasing adhesion of the dicing tape to the substrate by heating the dicing tape after adhering the substrate.
Nakamura teaches increasing adhesion of the dicing tape to the substrate by heating the dicing tape after adhering the substrate (column 8, lines 4-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawakami in view of Nakamura to increase adhesion of the dicing tape to the substrate by heating the dicing tape after adhering the substrate in order to prevent displacement of the wafer from the dicing tape during sawing process. 
Regarding to claim 16, Nakamura teaches at least partially singulating the substrate on the dicing tape after mounting and flipping the at least partially singulated substrate onto a second tape before heating the dicing tape (Fig. 8A, column 4, lines 48-49, groove 21 formed along border lines of the dices, partially singulated substrate is flipped onto second tape 6 before heating the dicing tape). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kawakami in view of Nakamura to partially singulate the substrate on the dicing tape after mounting and flip the partially .
Claims 17 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (U.S. Patent No. 6,979,593) and Nakamura (U.S. Patent No. 7,696,067), as applied to claim 15 above.
Regarding to claim 17, Nakamura generally discloses the heating at a temperature of 80 to 200° C thereby adhered the substrate to the dicing tape (column 8, lines 3-4). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure a single temperature during the predetermined period of time in order to obtain a desired adhesion level, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007).
Regarding to claim 20, Nakamura generally discloses the heating at a temperature of 80 to 200° C thereby adhered the substrate to the dicing tape (column 8, lines 3-4). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the temperatures to be less than 100 C in order to obtain a desired adhesion level, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). 
Claims 18-19 are rejectedKawakami (U.S. Patent No. 6,979,593) and Nakamura (U.S. Patent No. 7,696,067), as applied to claim 15 above, further in view of Adavikolanu (U.S. Patent No. 6,375,313).
Regarding to claim 18, Nakamura does not explicitly disclose heating the dicing tape further comprises heating using a heating chuck. Adavikolanu teaches heating using a heating chuck (column 4, lines 23-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakamura in view of Adavikolanu to use a heating chuck for heating the dicing tape in order to accurately control the temperature on the tape. 
Regarding to claim 19, Nakamura does not explicitly disclose heating the dicing tape further comprises heating using two or more heating chucks. Adavikolanu teaches heating using a heating chuck (column 4, lines 23-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakamura in view of Adavikolanu to use two or more heating chucks for heating the dicing tape in order to accurately control the temperature on the tape.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VU A VU/Primary Examiner, Art Unit 2828